DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. Applicant’s arguments regarding Shishikura is not persuasive. Shishikura teaches that if the hydrogen concentration is above 20% by volume, there is danger of explosion [paragraph 0092]. Since the fuel cell deals with hydrogen gas, the free volume within the enclosure must be kept less than 20% by volume to avoid any explosion for safety concerns.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 6 and  10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20150188180 A1) in view of Shishikura et al (US 20110008709 A1) and Roatis et al (US 20160186463 A1).
Regarding claim 1, Kim discloses a fuel cell device (100) comprising a fuel cell stack (1), which comprises a plurality of fuel cell units following each other in a stacking direction, and two end plates (3, 3) between which the fuel cell stack is arranged, wherein the fuel cell device comprises an enclosure (12, 14, 16, 18) which surrounds the fuel cell stack and the end plates. Kim further teaches that the enclosure is fixed on at least one end plate by means of at least one fastening arrangement  [Fig. 3-4; paragraph 0008, 0035-0039]. Kim remains silent about a covering for the fastener and the free remaining volume that remains within the enclosure between the enclosure, the fuel cell stack and the end plates. However, it is known in the art to utilize cover cap to conceal the fastener to be visible from outside as taught by Roatis [paragraph 0094-0096]. It is also known in the art that if the hydrogen concentration is above 20% by volume, there is danger of explosion as taught by Shishikura [paragraph 0092]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of volume percent of hydrogen concentration in order to prevent explosion due to the presence/leakage of hydrogen in the empty area within the enclosure of the fuel cell.
Regarding claim 2, it is apparent from the teachings of Kim/Shishikura that the smaller the free remaining volume, a tertiary explosion protection is ensured for the fuel cell device [Shishikura; paragraph 0092].
Regarding claim 6, since Kim/Shishikura teaches to keep the free volume the least amount, it would be obvious for a skilled artisan to keep the distance between the outside of the fuel cell stack and the inside of the enclosure perpendicular to the stacking direction to be less than 5 mm substantially everywhere.
Regarding claim 10, Kim teaches that the enclosure a bottom portion (14) which can be considered as the base body and a top portion (12) which can be considered as lid [Fig. 3].
Regarding claim 11, Kim teaches that the base body (14) comprises a front surface part (14b) which covers a portion of the front surface of the fuel cell stack module 1, a back surface part (14b) which covers a portion of the back surface of the fuel cells tack module 1, and a lower surface part (14c) which covers the lower surface of the fuel cells tack module 1 [Fig. 3; paragraph 0037]. Therefore, 14a, 14b and 14c can be considered as plurality of shell elements.
Regarding claim 14, Kim teaches that the enclosure is fixed on at least one end plate by means of at least one fastening arrangement [paragraph 0008].



7.	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Kim et al (US 20150188180 A1) in view of Shishikura et al (US 20110008709 A1) as applied in claim 1 and further in view of Sismanidou (US 20200132290 A1).
Regarding claims 3-5, Kim/Shishikura remains silent about the protection rating of the enclosure.  However, it is known in the art that any electrical enclosure for electric device should be rated for dust, moisture or water ingress. The degree of protection is standardized and defined in the international standard IEC 60529 and European standard EN 60529 using the IP Code, or International Protection Marking. Typically, a LED outdoor module may require an IP6X rating (indicating a complete protection against dust), especially wherein X is 5 or 6 indicating a protection of the enclosure against water jets from any direction [paragraph 0003] and X equal 4, implies protection against splashing water only. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of IP Code, or International Protection Marking in order to protect the enclosure of the fuel cell from dust and water ingress and have a safe operation of the fuel cell.

8.	Claims 7-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20150188180 A1) in view of Shishikura et al (US 20110008709 A1) as applied in claim 1 and further in view of Finkelshtain et al (US 20040241521 A1), Rock et al (US 20140272662 A1) and MacDonald et al (US 10104761 B1).
Regarding claims 7-9, Kim/Shishikura remains silent about the material of the enclosure as claimed. However, Finkelshtain teaches an enclosure for a fuel cell device comprising a plastic material. Non-limiting examples thereof are a polyolefin (e.g., polyethylene, polypropylene) polycarbonate, polyvinylchloride, acrylonitrile-butadiene-styrene (ABS) terpolymer, polyurethane, polytetrafluoroethylene, silicone rubber and any combination of two or more thereof, provided, of course, these materials can withstand the chemical attack by the liquids they may come into contact with [paragraph 0018]. It is known that polyurethane is a foam material [Rock; paragraph 0024]. It is also known that polycarbonate meets fire protection rating of V0 [MacDonald; column 4, line 29-38]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of construction material the enclosure  in order to have safety standards to prevent the plastic from igniting/burning outside a predetermined set of safety requirements.
Regarding claims 12-13, Finkelshtain teaches that the fuel cell device may comprise sealable openings having valves for gas and liquid [paragraph 0020-0021, 0024-0025, 0027, 0029].
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723